DETAILED ACTION
	This action is in response to terminal disclaimer filed 7/21/20221. Claims 19-38 are pending. 

Allowable Subject Matter
Claims 19-38 are allowable over the prior art.

Terminal Disclaimer
The terminal disclaimer filed 7/21/2022 has been approved therefore the nonstatutory double patenting of claims 19-38 has been withdrawn.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: With respect to claims 19, 26 and 32 the prior art does not teach “receiving, by an authentication server and from an electronic device, a reset request for a login credential of a user account, the reset request comprising a new login credential, an access recovery token, and an indication of at least one device for which a corresponding access continuation token should be invalidated; upon verifying the access recovery token: notifying at least one service to invalidate a service token previously generated for the user account; and invalidating the access continuation token corresponding to the at least one device.
The closest prior art Sondhi et al (US 2015/0089569), Banerjee (US 9,690,925), Trammel et al (2014/0075513), Stone (2012/0110318) and Liu et al (2009/0320117) fails to suggest the distinct features of the claimed limitations as mentioned above in combination with the other claimed elements as a whole. Therefore, the above features in conjunction with all other limitations of the claim and dependent claims are hereby allowable over the prior art.

Conclusion
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Devin Almeida whose telephone number is 571-270-
1018. The examiner can normally be reached on Monday-Thursday from 7:30 A.M. to.
5:00 P.M. The examiner can also be reached on alternate Fridays from 7:30 A.M. to
4:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Saleh Najjar, can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.
/DEVIN E ALMEIDA/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492